Citation Nr: 0817857	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-03 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
December 1945.  He died in August 2005.  The appellant is the 
veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran died in August 2005, the death certificate 
lists the immediate causes of the veteran's death as 
respiratory arrest, cardiopulmonary failure, and pneumonia. 
No other significant conditions were noted as contributing to 
the veteran's death.

2.  At the time of his death, the veteran was in receipt of 
compensation for vocal cord paralysis and loss of teeth 
(rated at 50 percent) and had established service connection 
for a left inguinal hernia (rated as noncompensable).  


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant asserted in an October 2005 statement that 
little had been mentioned about the veteran's herniorrhaphy 
around the time of separation, and she stated that the 
veteran's hernia gave him problems for the rest of his life.  
Eventually, the appellant stated that the hernia became the 
size of a grapefruit, but she recalled that the doctors were 
afraid to operate on account of the veteran's age and 
condition.  The appellant also asserted in a July 2006 letter 
that the veteran's problems (although she did not say death) 
were the result of bad surgery which rendered the veteran 
unable to work after that point.  

VA has acknowledged its 1973 surgery produced additional 
disability and in a January 2000 rating decision granted 
compensation benefits under 38 U.S.C.A. § 1151 and assigned a 
50 percent rating for vocal cord paralysis and loss of teeth.  
However, while the appellant apparently contends that the 
veteran was not able to work because of these conditions, she 
has not advanced any evidence that either the veteran's 
paralyzed vocal cord/loss of teeth or left inguinal hernia 
(for which service connection was previously established at a 
non-compensable level) in anyway contributed to his death.  

The veteran's death certificate lists respiratory arrest, 
cardiopulmonary failure, and pneumonia as the direct causes 
of his death; and there is no medical indication that any of 
these causes were attributable to either a hernia or to a 
paralyzed vocal cord/loss of teeth.

Similarly, there is no indication of any respiratory 
problems, cardiopulmonary problems, or pneumonia in the 
veteran's service medical records; and the veteran's 
separation physical in December 1945 found his cardiovascular 
system and his lungs to be normal.

Private treatment records were submitted, but they reflected 
treatment in the decade before the veteran passed away.  
Medical records from the month of the veteran's death did 
show the presence of a large parastomal hernia, but there is 
no indication that this caused respiratory arrest, 
cardiopulmonary failure, or pneumonia or was even related to 
his service connected post operative left inguinal hernia.  

Thus, the Board concludes that the veteran's service-
connected disabilities did not cause or contribute 
substantially or materially to his death.  The Board 
sympathizes with the appellant; however, as the preponderance 
of the evidence is against her claim, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  Therefore, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by letters 
dated in September 2005 and June 2006, which informed the 
appellant of all four elements required by the Pelegrini II 
Court as stated above.  

While the letters did not specifically inform the appellant 
of the disabilities for which the veteran was service 
connected or in receipt of compensation, the appellant 
demonstrated that she had actual knowledge this as she 
referenced both in statements that were received in October 
2005 and July 2006.  As such, the RO's failure in this regard 
is harmless.  
 
The Board finds that any defect concerning the timing of the 
notice requirement was also harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the appellant was provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the appellant's claim was readjudicated following completion 
of the notice requirements.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006).

VA and private treatment records have been obtained; as have 
the veteran's service medical records.  While no medical 
opinion was obtained, there is no medical suggestion that any 
of the disabilities for which the veteran received 
compensation contributed to causing his death; and no other 
medical suggestion links his terminal illnesses to service.  
As such, a medical opinion is not necessary.  Additionally, 
the appellant was offered the opportunity to testify at a 
hearing before the Board, but she withdrew her hearing 
request.

The appellant contends that the veteran was totally disabled 
based on his service connected disabilities; and, as proof of 
her contention, she submitted a letter that was written on VA 
letterhead and dated in January 1980 stating that the veteran 
was permanently and totally disabled due to his service-
connected disabilities.  However, this letter was issued in 
error; and, at the time of his death the veteran was actually 
rated as 50 percent disabled, not totally disabled.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


